—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Trustees of the New York City Fire Department, Article 1-B Pension Fund, dated March 4, 1993, which, after a hearing, denied the petitioner’s application for accident disability retirement, the petitioner appeals from a judgment of the Supreme Court, Kings County (Garry, *620J.), entered December 10, 1993, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
In light of the conflicting medical evidence regarding the petitioner’s condition, it was within the sole province of the Board of Trustees of the New York City Fire Department, Article 1-B Pension Fund to resolve such conflict (see, Matter of Bartsch v Board of Trustees, 142 AD2d 577, 578). Since the determination had a rational basis, we find no reason to disturb it on appeal. Additionally, contrary to the petitioner’s contention, a determination by the Social Security Administration does not control the retirement determination at issue (see, Matter of Keller v Regan, 212 AD2d 856; Matter of Roehsler, 19 AD2d 927).
The petitioner’s remaining contentions are without merit. Sullivan, J. P., Pizzuto, Goldstein and Florio, JJ., concur.